Citation Nr: 1632652	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic right thumb metacarpal phalangeal joint arthritis, also characterized as a post-traumatic right thumb injury.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected chronic right thumb metacarpal phalangeal joint arthritis, post-traumatic right thumb injury, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury, effective August 27, 2004.  In July 2005, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in August 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also as explained  previously, the Board has  expanded the appeal to encompass g the matter of the Veteran's entitlement to a TDIU due to the service-connected right thumb disability at issue (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), as reflected on the title page.

In April 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC denied both claims (as reflected in a September 2015 supplemental SOC (SSOC) and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the matters on appeal are being remanded to RO, via AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

 A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the previous remand, the Board  determined that the Veteran should be afforded an additional VA examination as he alleged that his right thumb disability had worsened.  However, the Board finds that the examination findings are  not entirely responsive to the prior remand directives, and are insufficient for full evaluation of the Veteran's disability under all potentially applicable diagnostic criteria.  

The 10 percent rating for the Veterans right thumb disability has been assigned under Diagnostic Code 5228, for limitation of motion of the thumb.  However, under Diagnostic Code (DC) 5224, favorable ankylosis of the thumb of either the major hand or the minor hand warrants a 10 percent rating.  Unfavorable ankylosis of the thumb of either the major hand or the minor hand warrants a 20 percent rating.  The note to that portion of the diagnostic criteria for evaluating ankylosis of individual digits also directs consideration of whether  evaluation as amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5224 (2015).

In this case, the January 2014 and December 2014 examiners did not delineate symptomatology due to the Veteran's carpal tunnel (as directed in the prior remand), found ankylosis but did not indicate whether such was favorable or  unfavorable, and, although there are indications of a resultant limitation of motion of other digits and interference with the overall function of the right hand, there were no specific findings in this regard to ascertain the extent of such limitation and interference of function. 

Therefore, to ensure that the record reflects the current severity of this disability the Board finds that a more contemporaneous examination, with findings responsive to applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA examination by an appropriate medical professional.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims (as these claims, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.65 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   

As the Veteran's TDIU claim is considered a component of the claim for higher rating for the right thumb disability, adjudication of this matter must be deferred pending further examination and adjudication of the right thumb claim.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

However, pertinent to both claims, prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Sheridan, Wyoming dated through September 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). To ensure that all outstanding VA records are obtained, the RO should obtain from the Sheridan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since September 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) ; but see also 38 U.S.C.A. § 5103(b)(3)  (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

In adjudicating the claim for higher rating, the AOJ should specifically consider potentially applicable diagnostic criteria and rating considerations (to include DC 5224, with consideration of whether any additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand), as well as  whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found (pursuant to Fenderson (cited above) is warranted. In adjudicating the matter of the Veteran's entitlement to a TDIU due to the right thumb disability, even if the percentage requirements of 38 C.F.R. § 4.16(a)  for assignment of a schedular TDIU are not met, the AOJ should consider whether the criteria for invoking the procedures for assignment of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b) , are met.  The AOJ's adjudication of both matters should include consideration of all evidence added to the record since the last adjudication of the claims 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Sheridan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA, to include complete copy of the REMAND), must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to all potentially applicable diagnostic criteria should be reported in detail.

In particular, the examiner should identify and comment on the extent and/or severity of  all symptoms attributable to the Veteran's service-connected chronic right thumb metacarpal phalangeal joint arthritis, post-traumatic right thumb injury-as distinguished from any nonservice-connected disability, to include carpal tunnel syndrome.  If it is not medically possible to distinguish the symptoms attributable to each disability, the examiner should clearly so state. 

Pertinent findings should include whether there is a gap of more than  two inches between the Veteran's thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

The examiner should also indicate whether there is any ankylosis in the right thumb, and if so, whether such ankylosis is favorable or unfavorable.  

Additionally, the examiner should indicate whether the functional limitations associated with the right thumb disability are comparable to amputation, as well as then extent of any resulting limitation of any other digits affected, and the extent to which the thumb disability affects the overall function of the hand.  

All examination findings/testing results, along  with complete, clearly stated rationale for the conclusions reached, must be provided,.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority.

Adjudication of the higher rating claim should consideration of all potentially applicable diagnostic criteria and rating considerations (to include DC 5224 and  the Note directing consideration of evaluation as amputation, and separate rating(s) for resulting limitation of any other digits are affected, and/or interference with overall function of the hand), as well as whether staged rating  of the disability is appropriate.

Adjudication of the claim for a TDIU due to the right thumb disability should include consideration of whether the procedures for referral for extra-schedular consideration,  pursuant to of 38 C.F.R. § 4.16(b), are invoked.
 
9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include DC 5224 and the above-referenced Note), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

